                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

KIRK MENARD                                                                       CIVIL ACTION NO.

VERSUS                                                                            19-50-BAJ-EWD

TARGA RESOURCES, LLC

                                             RULING AND ORDER

         Before the Court is the Motion to Compel Discovery (the “Motion”), filed by Targa

Resources, LLC (“Targa”). 1 Kirk Menard (“Plaintiff”) has filed an Opposition 2 and Targa filed a

Reply. 3 The Motion was also argued at an in-person conference on October 7, 2019. 4 For the reasons

set forth below, the Court grants the Motion. 5

I. Background

         Plaintiff contends that Targa terminated his employment on October 11, 2018 in violation of

the Louisiana Environmental Whistleblower Statute, La. R.S. 30:2027.6                           Targa alleges that it

terminated Plaintiff’s employment for legitimate, non-retaliatory reasons, including Plaintiff’s

“inappropriate comments” and “inappropriate behavior,” one example of which involves Plaintiff

allegedly discussing and/or showing an inappropriate photograph to Plaintiff’s co-workers in the work

place, which violated Targa’s workplace policies. 7 It is undisputed that the photograph at issue was

sent via text message to Plaintiff’s personal cell phone by Plaintiff’s then-fiancée and depicted the


1
  R. Doc. 41
2
  R. Doc. 46.
3
  R. Doc. 49.
4
  R. Doc. 44.
5
  “A motion to compel is a nondispositive, pretrial discovery motion.” Tingle v. Hebert, No. 15-626-JWD-EWD, 2017
WL 2543822, at *1 (M.D. La. June 12, 2017) citing State Farm Mut. Auto. Ins. Co. v. Friedman, No. 98-2918, 2002 WL
649417, at *1 (N.D. Tex. Jan. 14, 2002) (citing Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995)). See Turner v. Hayden,
No. 15-2282, 2016 WL 6993864, at *1 (W.D. La. Nov. 29, 2016) (“The decision by Magistrate Hornsby to deny Turner’s
Motion to Compel Discovery is a non-dispositive matter.”); In re Tex. Bumper Exchange, Inc., No. 05-50305, 333 B.R.
135, 138 (Bankr. W.D. Tex. Sept. 26, 2005) (holding bankruptcy court’s order granting motion to compel discovery was
an interlocutory order as the order concerned a nondispositive discovery issue and did not dispose of the merits of
litigation).
6
  R. Doc. 14, ¶¶ 20, 24.
7
  R. Doc. 41-1, p. 5.
pregnant fiancée’s hemorrhoids (hereinafter, “the Photograph”). 8 On July 22, 2019, Targa deposed

Plaintiff, at which time Plaintiff admitted that he received the Photograph and testified that the

Photograph is in the possession of his counsel. 9 Targa then propounded its Second Set of Requests

for Production to Plaintiff. Requests 1 and 2 (the “Requests”) seek production of the Photograph and

any other documents “depicting, relating to, or referencing hemorrhoids” received by Plaintiff on

Targa’s premises. 10 Plaintiff objected to the Requests on several grounds. 11

        On September 27, 2019, Targa filed this Motion, seeking to compel production of the

Photograph. The Motion alleges that the Photograph is directly relevant to Targa’s reasons for

terminating Plaintiff’s employment, particularly because Plaintiff testified that he knew showing the

Photograph to a co-worker would violate Targa’s anti-harassment policies and subject Plaintiff to

termination. 12 Targa argues that production of the Photograph will enable “the factfinder [to] verify

that a specific photograph was truly shown to a co-worker during business hours which then violated

the company’s policies resulting in termination of employment,” and there is no other way of

authenticating what Plaintiff’s co-worker claims to have seen. 13 Targa argues that Plaintiff’s

objections are boilerplate and meritless because they do not offer any explanation as to how the

objections relate to production of the Photograph. 14              Targa recognizes that the Photograph is

“potentially sensitive” but suggests that any privacy concerns are alleviated by the Parties’ Joint

Stipulated Confidential Order (“Protective Order”) that was entered by the Court on August 12,

2019. 15 Targa also asserts that Photograph is not intrusive or identifiable to anyone, and does not




8
  R. Doc. 41-1, pp. 4-5 and R. Doc. 46, p. 3. The parties do not dispute what is depicted in the Photograph, although
Plaintiff disagrees that he showed the Photograph to a co-worker.
9
  R. Doc. 41-4, pp. 179-81.
10
   At the October 7, 2019 hearing, the parties clarified only the one Photograph is at issue.
11
   R. Doc. 41-3, pp. 3-4 and R. Doc. 41-1, pp. 3-4, 6-7.
12
   R. Doc. 41-1, p. 5 and see Plaintiff’s Reply at R. Doc. 49, p. 4.
13
   R. Doc. 49, p. 6.
14
   R. Doc. 41-1, pp. 5, 8.
15
   R. Doc. 41-1, p. 5, citing R. Doc. 33.
                                                         2
have any sentimental value such that it is “intrusively private in nature.” 16 Targa argues that Plaintiff

has not shown how production of the Photograph is harassing or will increase the cost of litigation

since all that Targa seeks is one photograph that is already in the possession of counsel. 17

        During the October 7 conference, Targa reiterated that it seeks production of the Photograph

so that it can adequately present its defenses to Plaintiff’s claims, i.e., that Plaintiff was terminated

for inappropriate workplace behavior when he showed the Photograph to a co-worker and/or

discussed same while in the workplace. Plaintiff argued that the Photograph is not relevant because

Targa does not need the Photograph to establish its defense, the Requests are only sought to harass

Plaintiff, and production of the Photograph will invade the privacy of Plaintiff’s fiancée.

        Plaintiff contends that he did not show the Photograph to anyone but discussed it with only

one co-worker, Nicholas Richard (“Richard”), who was not involved in the decision to terminate

Plaintiff. 18 Plaintiff also argues that the deposition testimony reflects that none of the decision makers

have ever seen the Photograph and no one from Targa discussed the incident with Plaintiff or Richard

to confirm whether Plaintiff showed the picture to Richard. Thus, according to Plaintiff, the

Photograph could not have been a basis for Plaintiff’s termination. Even though Richard testified

(and Targa asserts) that Plaintiff showed Richard the Photograph, since Richard only mentioned

seeing the Photograph to two other co-workers and did not “report” the incident to Targa, and Richard

only answered a question from a Targa manager about the Photograph “in passing” after Plaintiff’s

termination, Plaintiff claims that the Photograph is irrelevant to Plaintiff’s claims or Targa’s

defenses. 19




16
   R. Doc. 49, pp. 5-6, distinguishing Cockrum v. Johnson, No. 93-230, 917 F.Supp. 479, 481 (E.D. Tex. Feb. 12, 1996),
upon which Plaintiff relies.
17
   R. Doc. 41-1, pp. 6, 8.
18
   Targa contends that Plaintiff’s deposition testimony indicates that Plaintiff may have discussed and/or shown the
photograph to more than one co-worker. R. Doc. 49, p. 4 (citations to Plaintiff’s testimony omitted).
19
   R. Doc. 46, pp. 3-5 (citations to the deposition testimony of several deponents omitted).
                                                          3
        Even if the Photograph is relevant, Plaintiff argues that, because Targa seeks production of

the Photograph only to annoy and embarrass Plaintiff and his fiancée, who sent the Photograph to

Plaintiff to seek medical advice, the Motion should be denied. Plaintiff argues that Plaintiff’s fiancée

will be unable to adequately protect her privacy if the Photograph is produced because she is not a

party. Plaintiff contends that production pursuant to the parties’ Protective Order does not minimize

the invasion of privacy that Plaintiff and his fiancée will face if the Photograph is produced. 20 Plaintiff

therefore asserts that his and his fiancée’s privacy rights outweigh the probative value of the

Photograph, even if Plaintiff (arguably) showed the Photograph to Richard. 21 Further, because it is

not disputed that Plaintiff received the Photograph at work, Plaintiff argues that production of the

Photograph is unnecessary and that Targa will not be able to prove that Plaintiff showed the

Photograph to Richard even if the Photograph is produced. 22 Finally, Plaintiff also seeks a Fed. R.

Civ. P. 37 protective order from the Court, prohibiting Targa from engaging in any further efforts to

seek discovery of the Photograph, for the same reasons. 23

II. Law and Analysis

        A. Legal Standard

        Under the Federal Rules of Civil Procedure, parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense 24 and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery




20
   R. Doc. 46, p. 9.
21
   R. Doc. 46, pp. 4, 6-9, citing Cockrum, 917 F.Supp. at 482 (other case citations omitted).
22
   R. Doc. 46, p. 8.
23
   R. Doc. 46, pp. 9-10.
24
   Crosby v. Louisiana Health Service and Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011) (“Generally, the scope of
discovery is broad and permits the discovery of ‘any nonprivileged matter that is relevant to any party’s claim or
defense.’”), citing Fed. R. Civ. P. 26(b)(1) and Wyatt v. Kaplan, 686 F.2d 276, 283 (5th Cir. 1982).
                                                        4
outweighs its likely benefit. 25 The Court must additionally limit the frequency or extent of discovery

if it determines that: “(i) the discovery sought is unreasonably cumulative or duplicative, or can be

obtained from some other source that is more convenient, less burdensome, or less expensive; (ii) the

party seeking discovery has had ample opportunity to obtain the information by discovery in the

action; or (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).” 26

        Further, Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of

documents and tangible things:

                 (a) In General. A party may serve on any other party a request within
                 the scope of Rule 26(b):
                 (1) to produce and permit the requesting party or its representative to
                 inspect, copy, test, or sample the following items in the responding
                 party’s possession, custody, or control:
                 (A) any designated documents or electronically stored information--
                 including writings, drawings, graphs, charts, photographs, sound
                 recordings, images, and other data or data compilations--stored in any
                 medium from which information can be obtained either directly or, if
                 necessary, after translation by the responding party into a reasonably
                 usable form…. (emphasis added)

        Under Rule 34, a party has 30 days after service of discovery to respond or object in writing

to the request for production. 27 If a party fails to respond fully to a request for production in the time

allowed by Rule 34(b)(2)(A), the party seeking discovery may move to compel disclosure and for

appropriate sanctions under Rule 37. “An evasive or incomplete disclosure, answer, or response must

be treated as a failure to disclose, answer, or respond.” 28 “Once a party moving to compel discovery

establishes that the materials and information it seeks are relevant or will lead to the discovery of

admissible evidence, the burden rests upon the party resisting discovery to substantiate its

objections.” 29 “A party objecting to discovery ‘must state with specificity the objection and how it


25
   Fed. R. Civ. P. 26(b)(1).
26
   Fed. R. Civ. P. 26(b)(2)(C).
27
   Fed. R. Civ. P. 34(b)(2)(A).
28
   Fed. R. Civ. P. 37(a)(4).
29
   Vasquez v. Conquest Completion Services, LLC, No. 15-188, 2018 WL 3611891, at *2 (W.D. Tex. Jan. 10, 2018) citing
Cheshire v. Air Methods Corp, No. 15-933, 2015 WL 7736649, at *2 (W.D. La. Nov. 30, 2015) (citing McLeod,
Alexander, Powel and Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990)).
                                                         5
relates to the particular request being opposed, and not merely that it is ‘overly broad and burdensome’

or ‘oppressive’ or ‘vexatious’ or ‘not reasonably calculated to lead to the discovery of admissible

evidence.’” 30

         B. The Photograph is Relevant and Must Be Produced Subject to the Protective Order

         The Photograph is relevant to Targa’s defenses. Plaintiff alleges that he was wrongfully

terminated for whistleblowing. 31 In response, Targa contends that Plaintiff was terminated for

engaging in “inappropriate comments” and/or “inappropriate behavior,” 32 one example of which was

Plaintiff’s inappropriate conduct in either showing the Photograph to, or discussing the Photograph

with, one or more of his co-workers. As the Photograph comprises the basis of (at least one of)

Targa’s defenses to Plaintiff’s claims, Targa has established that the Photograph is relevant and

subject to discovery, which is broad. Plaintiff’s arguments against relevancy of the Photograph are

not persuasive because they would require a determination as to the merits of claims or defenses

during the discovery process, which infringes on the role of the trier of fact. For example, while

Plaintiff contends that his actions with respect to the Photograph could not have factored into Targa’s

termination decision, Richard testified that Plaintiff showed the Photograph to him 33 and there is

deposition testimony that management was apprised of the Photograph prior to Plaintiff’s

termination. 34 Although Plaintiff is correct that he has admitted he received the Photograph during

work hours and that he discussed the content of the Photograph with Richard at work such that it may


30
   Vasquez, 2018 WL 3611891 at *2, citing Cheshire, 2015 WL 7736649 at *4 (quoting Reyes v. Red Gold, Inc., No. 05-
191, 2006 WL 2729412, at *1 (S.D. Tex. Sept. 25, 2006)).
31
   R. Doc. 14, ¶¶ 4, 20.
32
   R. Doc. 41-1, p .5.
33
    Although Plaintiff disputes that he showed the Photograph to Richard, Richard repeatedly testified in his deposition
that Plaintiff showed him the Photograph and that Richard did not want to see it. See R. Doc. 46-3.
34
   See Targa Area Manager Theodore Keller’s testimony as a Targa corporate representative at R. Doc. 46-5, p. 43, 77-
79, where Keller testified that, prior to Plaintiff’s termination, he was apprised by a Targa employee and contractor about
Plaintiff’s alleged showing of the Photograph and then contacted Plaintiff’s direct supervisor David Smith (“Smith”) to
discuss it. Keller then spoke with Smith’s supervisor, Jarrod Gregg, the next day about it and ultimately spoke with
Richard. Id. at pp. 45-46, 83-84, 87, 93-94. Plaintiff does not dispute that Gregg terminated him. See R. Doc. 46, p. 2.
Moreover, to the extent there is a conflict between Richard and Keller’s testimony regarding when Keller spoke with
Richard about the Photograph (as Plaintiff avers that Keller questioned Richard about it after the termination, R. Doc. 46,
p. 5), that is a fact issue to be resolved by the factfinder. The conflicting testimony does render the Photograph irrelevant.
                                                              6
not be necessary for Targa to submit the actual photograph at the trial, discovery is not limited only

to information that will be admissible at trial. 35 Based on the information submitted, Targa has

sufficiently demonstrated that the Photograph is relevant to at least one of Targa’s defenses.

         Plaintiff has also not borne his heavy burden of showing that the Photograph should be

protected from production. As the one Photograph is already in the possession of Plaintiff’s counsel,

production of the Photograph to Targa is not disproportional to the needs of the case. Because the

Photograph is relevant, Plaintiff has not shown that Targa seeks production of the Photograph merely

as a means of harassing, embarrassing, or annoying Plaintiff. With regard to privacy concerns, as the

Photograph has been described by both parties, it will not be possible for Plaintiff’s fiancée to be

identified from the Photograph itself. Additionally, the Court has entered a Protective Order 36 and

will order production of the Photograph subject to the Protective Order and designated

“Confidential—Attorney’s Eyes Only,” which will restrict those persons who have access to it and

how it can be utilized. 37 When Plaintiff brought this lawsuit against Targa, contesting the grounds

for his termination he placed that decision at issue, which necessarily meant possible discovery into

information that may be private, sensitive, and/or confidential, if such information is relevant and

proportional to the needs of the case. Although Plaintiff argues that his fiancée will not be able to

adequately protect her privacy interests since she is not a party to this case, Plaintiff has argued his

fiancée’s privacy interests in opposition to this Motion, so there is no reason to believe that Plaintiff

would not continue to attempt to protect his fiancées’ privacy interests at later stages of the litigation,



35
   Fed. R. Civ. P. 26(b)(1), and see Terral v. Ducote, No. 15-2366, 2016 WL 5017328, at *2 (W.D. La. Sept. 19, 2016)
(“The courts understand [Fed. R. Civ. P. 26(b)] to provide for broad and liberal discovery. See Schlagenhauf v. Holder,
379 U.S. 104, 114-15, 85 S.Ct. 234 (1964); Hickman v. Taylor, No. 47, 329 U.S. 495, 507, 67 S.Ct. 385 (1947).
Nonetheless, the scope of discovery is limited by relevance, albeit ‘relevance’ is to be broadly construed. Wyatt v. Kaplan,
686 F.2d 276, 284 (5th Cir. 1982).”); Plaisance v. Beef Connection Steakhouse, No. 97-0760, 1998 WL 214740, at *1
(E.D. La. Apr. 30, 1998) (“Relevance is therefore defined more broadly for discovery than it is in the context of a trial.
See Wright, Miller & Marcus, Federal Practice and Procedure: Civil 2d § 2008 at 99 (1994) (‘The Rule requires only that
the information sought be ‘relevant to the subject matter involved in the pending action.’ This is an explicit recognition
that the question of relevancy is to be more loosely construed at the discovery stage than at the trial.’).”)
36
   R. Doc. 33.
37
   R. Doc. 33, pp. 4-5.
                                                             7
if necessary. Under these facts, Plaintiff’s objections are outweighed by the Photograph’s relevance

to Targa’s defenses and the fact that there is adequate protection for the privacy interests of Plaintiff

and his fiancée during the pretrial process. 38         39




III. Conclusion

         The Photograph that is the subject of Targa’s Second Set of Requests for Production is relevant

to Targa’s defenses in this case and production is proportional to the needs of the case. Further, the

relevance and proportionality outweigh Plaintiff’s objections to the production.

         Accordingly,

         IT IS ORDERED that the Motion to Compel, filed by Defendant Targa Resources, LLC, is

GRANTED and Plaintiff shall produce the photograph described herein to Targa by no later than

January 22, 2020. 40




38
   As noted above, the undersigned makes no determination as to whether the Photograph is admissible at trial.
39
   Plaintiff’s authority is not controlling and/or distinguishable. In Cockrum, 417 F.Supp. 479, the court found that the
letters between the plaintiff and his daughter sought by the State in discovery were of minimal relevancy. Specifically
with respect to privacy, the Cockrum court found that the letters were the “primary link of communication between
Cockrum [on death row] and his daughter [who was only 4 when the plaintiff was incarcerated], and production of the
letters “would compromise, if not sever, that link.” Id. at 481-82. There has been no showing that production of the
Photograph will compromise the relationship of Plaintiff and his fiancée, and in this case, the relevancy of the Photograph
outweighs the privacy interests, particularly in light of the fact that the Photograph does not contain any identifying
characteristics of Plaintiff’s fiancée. Further, in Cockrum, the State could obtain the underlying information in the letters
from other sources, including letters produced by the plaintiff’s mother that plaintiff wrote to her that were
contemporaneously written to the letters to his daughter. Id. at 482. Here, Defendant does not have another source from
which to obtain the Photograph. Next, while Choate v. State Farm Lloyds, No. 03-2111, 2005 WL 1109432 (N.D. Tex.
May 5, 2005) contains the language cited by Plaintiff at R. Doc. 46, p. 6, i.e., “the Court may, in appropriate circumstances,
limit or prohibit the discovery of materials, in order to protect a person’s privacy interests,” and, “[d]iscovery restrictions
are generally appropriate only to protect information which is sufficiently private so that a reasonable individual would
not want it publicly disclosed,” the Choate court actually ordered the production of the information (subject to a protective
order) sought by the plaintiffs, i.e., the names and addresses of policyholders who complained regarding the quality of
work of the defendants’ contractor, because the information was relevant to similar complaints of the plaintiffs and
because there was no showing that plaintiffs would harass the policyholders or invade their privacy. Id. at *3. Finally, in
Halloran v. Veterans Admin., 874 F.2d 315, 321 (5th Cir. 1989) the court permitted the production of audio taped
conversations, which were redacted to delete identifying information as to suspects and medical information of one party,
because it found that the information withheld by the defendant, the government, came within the FOIA exemption for
“records or information compiled for law enforcement purposes [the disclosure of which] ... (C) could reasonably be
expected to constitute an unwarranted invasion of privacy.” Id. at 317. Halloran is thus distinguishable because it involved
a redacted production by the government pursuant to a FOIA exemption, which is not at issue here.
40
   Although the Motion is granted, due to the Photograph’s sensitive subject matter, Plaintiff had a good faith basis to
oppose production, such that an award of expenses and fees would be unjust. Fed. R. Civ. P. 37(a)(5).
                                                              8
           IT IS FURTHER ORDERED that production of the photograph is expressly made subject

to the parties’ Protective Order 41 and the photograph shall be designated “Confidential-Attorney’s

Eyes Only.”

           IT IS FURTHER ORDERED that Plaintiff’s request for a protective order shielding

production of the photograph, as requested in Plaintiff’s Opposition, 42 is DENIED.

           Signed in Baton Rouge, Louisiana, on January 16, 2020.


                                              S
                                              ERIN WILDER-DOOMES
                                              UNITED STATES MAGISTRATE JUDGE




41
     R. Doc. 33.
42
     R. Doc. 46, pp. 9-10.
                                                   9
